At first I was much impressed with the contention that the district court had committed error, prejudicial to the defendant, in striking parts of his counterclaim and in its findings of fact. I have, however, carefully examined the pleadings upon which the case was tried and submitted, and, in connection therewith, the motion to strike certain parts of the counterclaim and the court's order ordering certain parts to be stricken. I have also carefully read all of the evidence produced by the parties, and all of the proceedings of the district court as certified up in the bill of exceptions. After a careful examination of the whole record, including the evidence, and keeping in mind the theory upon which the case was tried in the district court, I have become convinced that the findings and judgment of the district court should prevail. The pleadings, especially those of the defendant, are very voluminous, containing many repetitions and much evidentiary matter. In addition to that many of the averments contained in defendant's counterclaim contain matters that under no circumstances would sustain findings or judgment in favor of the defendant in an action for deceit like the one at bar. The averments, that were stricken by the district court, principally related to what the plaintiff expected to accomplish in the future. But even if we assume that there were some averments which were stricken that were material and proper, yet there were abundant averments that remained in the counterclaim under *Page 140 
which the defendant could have proved everything that was material to his defense and counterclaim. In addition to all that, the court was exceedingly liberal in the admission of evidence, and especially so on behalf of defendant. Indeed, the court admitted practically all of the evidence that defendant's counsel offered at the trial. So far as the record discloses, the court excluded nothing that was material to the issues.
The contention that the court made findings upon some of the matters stricken from the counterclaim is, in my judgment, not tenable. The averments respecting the solvency of the plaintiff, that its capital stock was impaired and that its stock was not of the value represented by it were not stricken, and the defendant, if he so desired, had the right to produce evidence respecting all of those matters. An examination of the record will further disclose that he offered no evidence whatever respecting those matters. Moreover, under the averments that defendant was damaged, he could produce evidence respecting the value of the capital stock of plaintiff had he felt disposed to do so. He, however, produced none.
The court, however, found, upon defendant's own statements, that in purchasing the stock he did not rely upon the alleged false representations, and that he was not deceived by the plaintiff or its agents. In view of the nature of the action, if these findings are supported by any substantial legal evidence, we cannot interfere with the judgment, nor would the question respecting the value of the stock and other averments be material. According to the defendant's own statements, he was an experienced business man. He testified that at the time he purchased the stock, and at the time of trial, he was a director and acting as such in a banking corporation; in a corporation engaged in the canning business; in a corporation conducting a milling business; and in another corporation. Besides that he was a stockholder in other corporations. Further, that he at various times visited the business office of plaintiff and went over its business affairs with some of the officers in charge; that he attended several stockholders' meetings and voted his stock, and that *Page 141 
his brother was a director of the plaintiff corporation. Considering all of those matters, and the further fact that it was within the province of the district court to determine the weight or effect that should be given the defendant's statements, this court, in my judgment, would be going too far if it would, upon this record, undertake to interfere with the findings and judgment of the trial court.
While it is true that the defendant testified that at the time of trial he was 75 years of age, yet, apart from the fact that he is illiterate, there is nothing to indicate that he is not, and at the time he purchased the stock was not, physically and mentally strong and vigorous. Indeed, in view of the many positions that he holds in the several corporations, it is but fair to assume that his business associates regard him as a business man of more than ordinary ability. In view of the whole record I, too, am of the opinion that the judgment should be affirmed.